Citation Nr: 0208593	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (VAMROC) in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional disability resulting from left inguinal 
hernia surgery performed in February 1992 at a Department of 
Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This appeal originates from a November 1995 rating decision 
in which the RO denied entitlement to compensation for a left 
testicle and scrotum condition under 38 U.S.C.A. § 1151.  The 
veteran submitted a notice of disagreement in April 1996 and 
a statement of the case was issued in April 1996.  The 
veteran perfected his appeal to the Board of Veterans Appeals 
(Board) in May 1996.  

In January 1998 and March 2000, the Board remanded the claim 
to the RO for further development.  In connection with the 
most recent remand, the RO accomplished the requested 
development, but continued the denial of the claim; hence, 
the matter has been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from additional disability as a result of VA 
hospitalization, medical or surgical treatment.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C. § 1151 
for claimed additional disability resulting from surgical 
treatment at a VA medical facility in February 1992 is not 
established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the April 1996 statement of the case, May 1999 and 
November 2000 supplemental statements of the case, the 
January 1998 and March 2000 Board remands, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including all relevant treatment 
records since 1992, and obtaining a medical opinion 
addressing important matters to be resolved in connection 
with the claim on appeal.  Significantly, neither the veteran 
nor his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding it to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The veteran's service medical records reveals that on his 
September 1944 service induction examination, the veteran was 
noted to have a left varicocele, moderate; this condition was 
also noted on the veteran's June 1946 service separation 
examination report.

In August 1990, a VA nurse made a notation that the veteran 
had developed a hernia in the left groin.  She also noted 
that he was wearing a support, but was having some pain and 
swelling.

The veteran underwent surgical repair of a left inguinal 
hernia at a VAMC in February 1992.  According to the 
admission note, the hernia did not extend to the scrotum and 
was mildly tender.  An operative worksheet reports that the 
veteran had noticed a large mass in his left groin over the 
past few years which had become increasingly tender and 
enlarged over the previous few weeks to where it was almost 
entering the scrotum.  The discharge summary notes that the 
hernia was easily reducible and that the veteran desired 
surgical correction.  The surgery reportedly was performed 
without complications, and the veteran was doing well in the 
postoperative period with a well-healed incision and minimal 
swelling.  The hernia was determined to be resolved and the 
veteran was discharged from the hospital in good and stable 
condition.  

In a statement received at the RO in September 1993, the 
veteran described the hernia surgery that he underwent on the 
left side as a "goof up" and that after the surgery he 
encountered a lot of swelling.  He said that the left side of 
the scrotum was so large it was unbearable without a support.  
He also said that he had had very excellent service at the 
[VA] hospital "except for the scrotum goof up." 

A September 1993 statement by the Chief of Staff of the VAMC 
in Wichita, Kansas, indicates that the veteran had a normal 
course of hospitalization, and that two days after the 
operation the incision was healing well with minimal 
swelling.  He said that the veteran had been discharged in 
good and stable condition.  He went on to note that the 
veteran had been seen in the outpatient surgical clinic in 
March 1992, and that his outpatient recovery was routine in 
nature.  He added that the surgery had been performed by a 
surgical residence physician, under the direct supervision of 
a full-time staff board-certified general surgeon.  He noted 
that the quality of surgical care provided to veterans had 
recently been recognized when the medical center received 
accreditation with commendation by the Joint Commission on 
Accreditation of Healthcare Organizations.  He also said that 
the surgery clinic would contact the veteran and encourage 
him to schedule an appointment for evaluation of his recent 
hernia condition.

A March 1994 VA clinical record reveals that the veteran was 
seen with complaints of soreness and swelling in his left 
testicle which worsened since hernia repair two years 
earlier.  The impression was varicose veins of the left 
testicular vein.  The veteran was to be referred to the 
urology clinic.

A VA medical record dated in September 1994 shows that the 
veteran had a large varicocele on the left side and had had 
left inguinal surgery in the past.  The record further shows 
that the veteran was not sure if he wanted surgery at that 
time and was to report back in six months.

In July 1995, the veteran's representative, on behalf of the 
veteran, filed a claim for compensation benefits under the 
provisions of 38 U.S.C. § 1151 for residual disability of the 
left testicle and scrotum due to hernia surgery performed in 
1992.  

An August 1995 statement by a VAMC Chief of Staff shows that 
the veteran's records had been reviewed and that in March 
1994 the veteran had been seen for a varicocele and scrotal 
discomfort.  The Chief of Staff indicated that a varicocele 
was a separate diagnosis from hernia and occurred on the left 
side related to the venous drainage system of the left 
spermatic vein into valveless renal vein system.  He said 
that this would be aggravated in any patient while straining, 
lifting, and coughing, secondary to any co-existing COPD 
(chronic obstructive pulmonary disease), etc.  He said that 
following a complete review of the veteran's record, it was 
the surgery department's opinion that care to the veteran was 
appropriate and that a satisfactory result had been evident.  
He said that the additional diagnosis of a varicocele was not 
specifically related to the surgical intervention of the left 
inguinal hernia.

In an October 1995 rating decision, the RO denied the 
veteran's claim for entitlement to compensation for a left 
testicle and scrotum condition under 38 U.S.C. § 1151.

In a November 1995 statement, the veteran said that he was 
not claiming that the inguinal surgery caused his left 
varicocele, but that it permanently worsened it.  He said 
that prior to the surgery he did not have to wear scrotal 
support, but he did after the surgery.  He also said that the 
varicocele got much larger after the surgery and, as he 
understood it, interference with the veins in the area caused 
a significant increase in the size of the varicocele and in 
the pain and discomfort because of the problem.

In a November 1995 rating decision, the RO denied the 
veteran's claim for entitlement to compensation for a left 
testicle and scrotum condition under 38 U.S.C.A. § 1151 on 
the basis of aggravation.

A VA problem list in October 1996 notes that the veteran was 
status post left inguinal hernia repair and had a 
questionable varicocele on the left.  It also notes that the 
veteran had refused surgery.

A VA general note dated in May 1997 shows that the veteran 
presented with a number of medical problems, including 
history of varicocele on the left.  The note also shows that 
the veteran was requesting a new girdle support of his 
varicocele and had refused follow-up surgery to repair the 
varicocele.

In a May 1999 VA medical advisory opinion to the RO, the 
medical advisor, after reviewing the veteran's claims file 
and some medical texts, concluded that "varicocele 
conditions appear relatively commonly, usually left sided.  
No authoritative Surgery or Urology reference examined for 
this report indicates inguinal hernia surgery is associated 
with the risk of development or aggravation of this 
condition."  The Chief of Staff summarized by saying that 
there was no acceptable basis to associate the surgery with 
the cause or significant aggravation of the left varicocele 
condition.  

II.  Analysis

The veteran's claim for compensation benefits for additional 
disability caused by left inguinal hernia surgery performed 
in February is premised on 38 U.S.C. § 1151.  At the time the 
veteran filed his claim in July 1995, that section provided 
that where any veteran suffered an injury, or an aggravation 
of an injury as the result of hospitalization, medical or 
surgical treatment, or as a result of having submitted to an 
examination under any law administered by the Secretary, and 
such injury or aggravation results in additional disability 
to such veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  That 
provision was subsequently amended; however, those amendments 
were made applicable only to claims filed on or after October 
1, 1997.  As the claim at the core of the instant appeal was 
filed prior to that date, the earlier version of section 1151 
set forth above is applicable to the instant case and will be 
the only version hereafter referred to by the Board in this 
decision.  See Jones v. West, 12 Vet. App. 460 (1999).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately. (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve. (2) Compensation will not be payable 
under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 
3.358(a),(b) (2001).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

The veteran was admitted to a VA hospital for surgery in 
February 1992 due to a hernia on the left side.  His 
hospitalization, which lasted four days, was uneventful.  
Hospital records show that the left inguinal repair itself 
was without complication and the surgical incision was 
healing well with minimal swelling.  The hernia was 
determined to be resolved and the veteran was discharged in 
good and stable condition.  The hospital records do not in 
any way indicate that the surgery or any other treatment 
administered during hospitalization caused or aggravated a 
varicocele or resulted in any permanent residuals.  Moreover, 
there are no treatment records following the surgery that 
reflect the residuals being claimed or even show that the 
veteran complained of such residuals.  The first evidence of 
genitourinary problems is dated in March 1994, just over two 
years after the February 1992 surgery.  According to this 
record, the veteran reported a problem with his scrotum, 
tenderness, some swelling, and said that he had been wearing 
a scrotal support since his hernia repair two years earlier.  
In regard to the scrotal support, the February 1992 hospital 
records do not reflect that such a support had been 
prescribed.  Moreover, an August 1990 nurse's notation 
indicates that the veteran had been wearing a support for his 
hernia that was well before the February 1992 surgery.  
Nowhere on the March 1994 medical record, or on a later 
medical record in September 1994, is there an opinion 
relating the veteran's varicocele or genitourinary problems 
with the hernia repair in February 1992.

While the veteran has asserted that the surgery permanently 
aggravated his pre-existing varicocele with tenderness and 
swelling, he has neither presented nor alluded to the 
existence of any competent medical evidence or opinion to 
support that assertions.  In fact, the record contains a 
medical opinion from a VA Chief of Staff who, after 
completely reviewing the veteran's record, ruled out a 
relationship between the veteran's varicocele and left hernia 
repair.  He opined, on behalf of the surgery department, that 
a satisfactory result from the surgery was evident and that 
the additional diagnosis of the varicocele was not 
specifically related to the surgical intervention on the left 
inguinal hernia.  He explained that a varicocele is a 
separate diagnosis from hernia and occurs on the left side 
related to the venous drainage system of the left spermatic 
vein into a valveless renal vein system.  In the absence of 
evidence demonstrating that the veteran suffered additional 
disability as a result of surgical treatment in February 
1992, there is no basis to grant the benefits sought.  

[Parenthetically, the Board notes that although a medical 
advisor also ruled out a relationship between the veteran's 
left varicocele and his left inguinal surgery in a report 
dated in May 1999, that opinion has been disregarded in the 
Board's consideration of the claim on appeal.  VA 
adjudicators may not rely on in-house medical advisory 
opinions to support their findings and conclusions.  See 
Austin v. Brown, 6 Vet. App. 547, 550 (1994), citing Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Thurber 
v. Brown, 5 Vet. App. 119 (1993).]  

As a final point, the Board emphasizes that it has considered 
the assertions advance by the veteran in connection with 
claim on appeal.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as the existence of additional disability, and, if so, 
the relationship between that disability and hospitalization, 
medical or surgical treatment.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For the foregoing reasons, the claim for compensation 
benefits under the provisions of 38 U.S.C. § 1151 must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

As the criteria for compensation benefits under the 
provisions of 38 U.S.C. 1151 for additional disability 
resulting from left inguinal surgery performed at a VAMC in 
February 1992 are not met, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

